DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's elected with traverse of Group I (subcombination of the saw blade claims) in the reply filed on March 16, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskridge et al. (US 2006/0206100; “Eskridge”).
Claim 3, Eskridge discloses a surgical saw blade (Fig. 4; paragraphs [0049]-[0053]) having an upper surface (Fig. 5; surface that 160 points towards) and a lower surface (opposite to upper surface), the saw blade comprising: a first end (Fig. 4; end that 170 points towards) having a peripheral edge (Fig. 4; outermost edges of hub H), the first end being configured to connect to an oscillating head of a powered saw (Fig. 5); a second end (Fig. 4; end that 160 points toward) having a plurality of teeth thereon (Fig. 4; teeth at the distal end); an elongated shank (shank that 160 points towards) having right and left side edges (Fig. 4), where the elongated shank connects the first and second ends (Fig. 4); wherein the first end is narrower than the shank (Fig. 4), and a stopping surface (Fig. 4; shoulders distal to where 170 points) connects the first end to the elongated shank (Fig. 4); the stopping surface being capable of engaging the oscillating head so as to ensure correct positioning of the saw blade relative to the oscillating head (Fig. 5), wherein: the first end has an upper surface and a lower surface (Figs. 4 and 5), with a hole (Fig. 4; center more circular portion that 164 points towards) in the first end extending from the upper surface to the lower surface (Figs. 4 and 5; paragraphs [0049]-[0053]) without intersection the peripheral edge of the first end (Fig. 4; the center hole 164 has two slots on the side where 162 and 168 point near, so it is the right slot that intersects the peripheral edge and not the hole 164); the upper surface and the lower surface are configured to engage first and second clamping surfaces on the powered saw (Fig. 5; paragraphs [0049]-[0053]); and the hole in the first end is configured to engage an elevated ridge on at least one of the first and second clamping surfaces (Figs. 4 and 5; paragraphs [0049]-[0053]; while the blade is being shown interacting with a particular powered saw, the power saw could take on just about any shape that would result in the claim limitations being met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskridge et al. (US 2006/0206100; “Eskridge”).
Claim 1, Eskridge discloses a surgical saw blade (Fig. 4; paragraphs [0049]-[0053]) having an upper surface (Fig. 5; surface that 160 points towards) and a lower surface (opposite to upper surface), the saw blade comprising: a first end (Fig. 4; end that 170 points towards) having right (side that H points towards) and left (side that 170 points towards) side edges, the first end being configured to connect to an oscillating head of a powered saw (Fig. 5); a second end (Fig. 4; end that 160 points toward) having a plurality of teeth thereon (Fig. 4; teeth at the distal end); an elongated shank (shank that 160 points towards) having right and left side edges (Fig. 4), where the elongated shank connects the first and second ends (Fig. 4); wherein the first end is narrower than the shank (Fig. 4), and a stopping surface (Fig. 4; shoulders distal to where 170 points) connects the first end to the elongated shank (Fig. 4); the stopping surface being capable of engaging the oscillating head so as to ensure correct positioning of the saw blade relative to the oscillating head (Fig. 5).
However, Eskridge does not disclose the stopping surface to form an acute angle with the left or right side edge (Fig. 4; note how the shoulder is generally perpendicular to the edges of the hub).
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the stopping surface of Eskridge to be at any angle (i.e. obtuse, perpendicular, or acute) relative to the edges of the hub, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a stopping surface that helps lock in and align the blade when being connected to the driver portion of the tool. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the stopping surface at different angles relative to the edges of the hub, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. Eskridge teaches the should to be generally perpendicular), discovering the optimum or workable ranges (i.e. other angles that are obtuse or acute) involves only routine skill in the art.
Claim 2, Eskridge discloses the surgical saw blade of claim 1, wherein the stopping surface comprises: a first stopping surface connecting the right side edge of the first end to the right side edge of the elongated shank (Fig. 4; upper/right shoulder); a second stopping surface connecting the left side edge of the first end to the left side edge of the elongated shank (lower/left shoulder); and the first and second stopping surfaces being configured to engage the oscillating head (Figs. 4 and 5).
Claim 4, Eskridge discloses the surgical saw blade of claim 1, wherein the elongated shank has an upper surface and a lower surface (Figs. 4 and 5), with a hole in the shank (Fig. 4) extending from the upper surface to the lower surface (Figs. 4 and 5; paragraphs [0049]-[0053]).
Claim 5, Eskridge discloses the surgical saw blade of claim 4, wherein the hole in the shank is capable of ensuring that a resonant frequency of the saw blade is greater than an oscillation frequency of the oscillating head (this claim allows for the oscillation frequency to be any value, so whatever the resonant frequency of the blade is the head could be oscillated just below that value).
Claim 6, Eskridge discloses the surgical saw blade of claim 4, wherein the hole in the shank is an elongated hole, an elliptical hole, a round hole, or a polygonal hole (Fig. 4).
Claim 7, Eskridge discloses the surgical saw blade of claim 4, wherein the hole in the shank is a single elongated hole (Fig. 4; could be considered either of the two holes near the distal end of the blade).
Claim 8, Eskridge discloses the surgical saw blade of claim 1, wherein the elongated shank has an upper surface and a lower surface (Figs. 4 and 5), with a plurality of holes (Fig. 4) in the shank extending from the upper surface to the lower surface (Figs. 4 and 5), the plurality of holes being capable of ensuring that a resonant frequency of the saw blade is greater than an oscillation frequency of the oscillating head (this claim allows for the oscillation frequency to be any value, so whatever the resonant frequency of the blade is the head could be oscillated just below that value).
Claim 9, Eskridge discloses the surgical saw blade of claim 1 and claim 8, wherein the plurality of holes in the shank are a plurality of round holes, a plurality of polygonal holes, or a combination of round and polygonal holes (Fig. 4).
Claim 11, Eskridge discloses the surgical saw blade of claim 1, further comprising at least two alignment holes on the elongated shank (Fig. 4; those holes can be used to help align the tool), each alignment hole being in proximity to the second end of the surgical saw blade (Fig. 4).
Claim 12, Eskridge discloses the surgical saw blade of claim 2, further comprising at least two first alignment holes (Fig. 4; two holes on the shank) on the elongated shank, in proximity to the first and second stopping surfaces (the blade is small so everything on the blade is close to another spot on the blade, even the teeth are proximate to the first tool connecting end, especially when you consider the entire tool).
Claim 13, the surgical saw blade of claim 8, further comprising at least one second alignment hole (Fig. 4; the distal hole can be considered one of the holes for claim 8 holes as well as be considered an alignment hole) on the elongated shank, in proximity to the second end of the surgical saw blade (Fig. 4).
Claim 15, Eskridge discloses the surgical saw blade of claim 11, wherein the elongated shank has an upper surface and a lower surface (Figs. 4 and 5), with an elongated hole (both holes are elongated) in the shank extending from the upper surface to the lower surface (Figs. 4 and 5).
Claim 16, Eskridge discloses the saw blade of claim 11, that has an elongated hole that is selected and is capable of ensuring that a resonant frequency of the saw blade is greater than an oscillation frequency of the oscillating head (this claim allows for the oscillation frequency to be any value, so whatever the resonant frequency of the blade is the head could be oscillated just below that value).
Claim 17, Eskridge discloses the surgical saw blade of claim 1, wherein: the second end has a plurality of first teeth thereon (sharp tips), each first tooth being mounted on a distal end of a tine (base of the tooth), each pair of adjacent tines being separated by a longitudinal slot (see Fig. A above), and a distal end (end closest to the web, note how the claims haven’t distinguished distal and proximal ends of the blade, so that is the distal end of the slot relative to the material it is about to cut) of each longitudinal slot being bridged by a web (see Fig. A above) connecting a corresponding pair of adjacent tines.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskridge et al. (US 2006/0206100; “Eskridge”) in view of Casey et al. (US 2005/0245935; “Casey”).
Claim 5, Eskridge discloses the saw blade of claim 4.
However, Eskridge does not disclose actual comparisons of the resonant frequency of the saw blade relative to the oscillation frequencies of the oscillating head.
Casey teaches including holes with particular sizes and shapes to increase the resonant frequency of the saw blade to stay above the frequencies capable of being produced by the oscillating head (paragraphs [0006], [0007], [0055], [0056], and [0085]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configured the hole of Eskridge to ensure the saw blade frequency will be greater than the oscillating frequency, as taught by Casey, in order to allow the tool to function properly and avoid breaking the saw blade (paragraphs [0006], [0007], [0055], [0056], and [0085]).
Claim 16, the claimed phrase “the elongated hole is selected so as to ensure” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Eskridge discloses the surgical saw blade of claim 11.
However, Eskridge does not disclose a method step of selecting the hole so as to ensure that a resonant frequency of the saw blade is greater than an oscillation frequency of the oscillating head and Eskridge does not disclose actual comparisons of the resonant frequency of the saw blade relative to the oscillation frequencies of the oscillating head.
Casey teaches including holes with particular sizes and shapes to increase the resonant frequency of the saw blade to stay above the frequencies capable of being produced by the oscillating head (paragraphs [0006], [0007], [0055], [0056], and [0085]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configured the hole of Eskridge to ensure the saw blade frequency will be greater than the oscillating frequency, as taught by Casey, in order to allow the tool to function properly and avoid breaking the saw blade (paragraphs [0006], [0007], [0055], [0056], and [0085]).

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskridge et al. (US 2006/0206100; “Eskridge”) in view of O’Donoghue (US 2007/0123893).
Claim 10, Eskridge discloses the surgical saw blade of claim 1.
However, Eskridge does not disclose at least three alignment holes on the elongated shank.
O’Donoghue teaches a surgical saw blade comprising at least three alignment holes (Fig. 4; 116) on the elongated shank, said alignment holes being distributed along the length or across the width of the saw blade (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the holes of O’Donoghue, to the blade of Eskridge, in order to reduce the weight and vibration of the blade (paragraph [0048]).
Claim 18, Eskridge discloses the surgical saw blade of claim 11.
However, Eskridge does not disclose at least three alignment holes on the elongated shank.
O’Donoghue teaches a surgical saw blade comprising at least three alignment holes (Fig. 4; 116) on the elongated shank, said alignment holes being distributed along the length or across the width of the saw blade (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the holes of O’Donoghue, to the blade of Eskridge, in order to reduce the weight and vibration of the blade (paragraph [0048]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskridge et al. (US 2006/0206100; “Eskridge”) in view of Wurst (US 2002/0104421).
Claim 21, Eskridge discloses a surgical saw blade (Figs. 4 and 5; paragraphs [0049]-[0053]) having an upper surface (Figs. 4 and 5) and a lower surface (Figs. 4 and 5), the saw blade comprising: a first end (Fig. 4; end that 170 points towards) having an upper surface, a lower surface (Figs. 4 and 5), and a hole (Fig. 4; 164) extending from the upper surface to the lower surface (Figs. 4 and 5; paragraphs [0049]-[0053]), the first end being configured to connect to an oscillating head of a powered saw (Fig. 5); a second end (Fig. 4; end that W points towards) having a plurality of teeth (Fig. 4) thereon; an elongated shank (shank that 160 points towards) connected to the second end (Fig. 4); and a stopping surface (shoulders just distal to where 170 points) connecting the first end and the elongated shank (Fig. 4), the stopping surface being shaped so as to engage a surface of the oscillating head (Fig. 5; while the blade is being shown interacting with a particular powered saw, the power saw could take on just about any shape that would result in the claim limitations being met); wherein the upper surface and the lower surface are configured to engage first and second clamping surfaces on the powered saw (Fig. 5; while the blade is being shown interacting with a particular powered saw, the power saw could take on just about any shape that would result in the claim limitations being met); and the hole in the first end is configured to engage an elevated ridge on at least one of the first and second clamping surfaces (Fig. 5; while the blade is being shown interacting with a particular powered saw, the power saw could take on just about any shape that would result in the claim limitations being met).
However, Eskridge does not disclose the hole being a full circle with a continuous edge along the entire perimeter of the hole.
Wurst teaches a first end of a saw blade (Fig. 6) having a circular hole (26e) having a continuous edge (Fig. 6; 26e).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the connection feature of Eskridge to have a circular continuous hole, as taught by Wurst, since this is one well-known way to connect a saw blade to the driver (Fig. 6; paragraphs [0073] and [0042]).

Allowable Subject Matter
Claim 14 is allowed. Claim 14 requires specifics about the distal end of the saw blade which can best be seen represented in Fig. 1B. There are tines 14 separated by slots 15. The teeth 5A are on the end of the tines 14. The distal ends of the slots are bridged by a web 16. The amendment of claim 14, along with the rest of the claim limitations, gets around any type of interpretation from the prior art that can reasonably read on the claims alone or in combination.

Response to Arguments
In response to Applicant’s arguments towards the amendment of claim 1, the Examiner agrees that Eskridge does not disclose the limitation. However, upon further search and consideration it seems to be an obvious design choice and/or an obvious modification as noted in the rejection above.
In response to Applicant’s arguments towards the amendment of claim 3, the Examiner respectfully disagrees. See Office action above on how the hole is being interpreted.
The amendment and arguments for claim 21 have been addressed in the office action above. The amendment resulted in further search and consideration and Wurst was used in combination to teach the circular hole as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775